UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT




                             No. 01-40796
                         Conference Calendar




UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                                  v.

MORGAN ALLEN HARRIS,

                                                Defendant-Appellant.

            ______________________________________________

         Appeal from the United States District Court for the
                  Southern District of Texas, Houston
                              C-01-CR-27-1
            ______________________________________________

                           December 2, 2002

Before JOLLY, JONES and BENAVIDES, Circuit Judges.*

PER CURIAM:

     IT IS ORDERED that Appellant’s motion to recall the mandate

pursuant to Rule 41.2 of the Fifth Circuit Rules, reopen this

appeal, vacate appellant’s sentence and to remand for resentencing

in light of the en banc opinion in USA v. Charles, Case No. 01-

10113, is GRANTED.


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
MANDATE RECALLED, SENTENCE VACATED AND REMANDED TO THE DISTRICT

COURT IN LIGHT OF USA v. CHARLES.




                                2